        Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER LISOWSKI, individually
and on behalf of all others similarly
situated,                                         CASE NO.: 2:19-CV-1339-MJH


             Plaintiff,                           CLASS ACTION


      v.                                          JURY TRIAL
                                                  DEMANDED
HENRY THAYER COMPANY, INC.


             Defendant.




               THIRD AMENDED CLASS ACTION COMPLAINT
             Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 2 of 27




                                                      Table of Contents
NATURE OF THE ACTION................................................................................................................ 1
FACTUAL BACKGROUND ................................................................................................................ 3
JURISDICTION AND VENUE ......................................................................................................... 11
PARTIES............................................................................................................................................. 12
FACTS COMMON TO ALL CAUSES OF ACTION ........................................................................ 13
CLASS DEFINITIONS AND ALLEGATIONS................................................................................ 17
CAUSES OF ACTION........................................................................................................................ 20
   COUNT I: VIOLATION OF THE UTPCPL ............................................................................................ 20
   COUNT II: UNJUST ENRICHMENT ..................................................................................................... 22
RELIEF DEMANDED ....................................................................................................................... 23
JURY DEMAND ................................................................................................................................. 24




                                                                          i
        Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 3 of 27




      Plaintiff Christopher Lisowski brings this action on behalf of himself and all

others similarly situated against Defendant Henry Thayer Company. Plaintiff

makes the following allegations pursuant to the investigation of counsel and based

upon information and belief, except as to the allegations specifically pertaining to

himself, which is based on personal knowledge.




                            NATURE OF THE ACTION


      1.     In an attempt to capitalize on consumer demand for health-focused

and “natural” personal care products, Defendant sells its “THAYERS® Natural

Remedies” brand of products through major retailers around the country as well as

its own e-commerce store. However, as Defendant knows, it labels and markets

certain products as “preservative-free” despite knowledge that the products contain

preservatives. These statements are false, misleading, and designed to deceive

consumers into paying a price premium and choosing THAYERS® Natural

Remedies over a competitor’s product.

      2.     This action seeks to remedy the deceptive and misleading business

practices of Defendant with respect to its marketing and sales of the following

THAYERS® Natural Remedies products (hereinafter “Products”) throughout the

Commonwealth of Pennsylvania and the United States of America:1




1 At the class certification stage, Plaintiff intends to represent a class of consumers
that purchased all similarly deceptively marketed and labeled products which may
include additional products not listed in this paragraph.

                                           1
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 4 of 27




                 •   THAYERS® Natural Remedies Peppermint Dry Mouth Spray;

                 •   THAYERS® Natural Remedies Tangerine Slippery Elm

                     Lozenges.

      3.     Defendant manufactures, sells, and distributes the Products using a

marketing and advertising campaign focused on claims that appeal to health-

conscious consumers, i.e. that its Products are “preservative-free.”

      4.     Defendant’s representations lead consumers to believe that its

Products contain no preservatives. This is simply not true. Defendant’s labeling,

advertising, and marketing campaign related to these products is false, deceptive,

and misleading because its Products contain multiple preservatives.

      5.     Plaintiff and those similarly situated (“Class Members”) relied on

Defendant’s misrepresentations that the Products are “Preservative-Free” when

purchasing the Products.

      6.     Contrary to representations on the Products’ labeling and marketing,

instead of receiving “preservative-free” products, consumers receive products with

preservatives.

      7.     Plaintiff and Class Members paid a premium for the Products over and

above comparable products that did not purport to be “preservative-free.” Given

that Plaintiff and Class Members paid a premium for these products based on

Defendant’s misrepresentations that they are “preservative-free,” Plaintiff and

Class Members suffered an injury in the amount paid for the product and the

amount of the premium paid.




                                          2
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 5 of 27




      8.     Defendant's conduct violated and continues to violate the Unfair Trade

Practices and Consumer Protection Law for the Commonwealth of Pennsylvania.

Defendant has been and continues to be unjustly enriched. Accordingly, Plaintiff

brings this action against Defendant individually and on behalf of Class Members

who purchased the Products during the applicable statute of limitations period (the

"Class Period").




                           FACTUAL BACKGROUND
      9.     Consumers have become increasingly concerned about the effects of

synthetic ingredients and preservatives in food, cleaning products, bath and beauty

products and everyday household products.2

      10.    For example, one consumer poll found that “no preservatives” is one of

the top three claims driving purchasing decisions for consumable goods.3

      11.    This increased demand for “preservative-free” products drives higher

prices for products marketed as such.




2 Julianna M. Butler & Christian A. Vossler, What is an Unregulated and
Potentially Misleading Label Worth? The case of “Natural”-Labelled Groceries,
Environmental & Resource Economics, Springer; European Association of
Environmental and Resource Economists, vol. 70(2), pages 545-564 (2017). “Thus,
one finding is that most people – 87% of our sample – do appear to attribute
meaning to “natural” labelling. The vast majority of respondents stated a belief that
“natural” signals no artificial flavors, colors and/or preservatives.” Id.
3 L.E.K. Consulting / Executive Insights, Volume XX, Issue 51, Consumer Health

Claims 3.0: The Next Generation of Mindful Food Consumption,
https://www.lek.com/sites/default/files/insights/pdf-attachments/2051-Healthy-Food-
Claims.pdf.

                                         3
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 6 of 27




      12.      This price premium is apparent in a wide range of consumer goods in

the marketplace.

      13.      For example, the Refresh Relieva Lubricant Eye Drops cost $42.39 per

oz. while the Refresh Relieva PF Lubricant Eye Drops labeled “preservative-free”

cost $47.03 per oz. In this example, the “preservative-free” version commands a

10.95% price premium over the version containing preservatives.

      14.      Reasonable consumers, including Plaintiff and Class Members, value

preservative-free products for important reasons, including the belief that they are

safer and healthier than alternative products that are not represented as

preservative-free.4

      15.      Defendant’s representations that the Products are “Preservative-Free”

are false, misleading, and deceptive because the Products contain multiple

ingredients that are, as set forth and described below, preservatives.

            a. Potassium Sorbate is a synthetic preservative.5 It is created by using

               potassium hydroxide (KOH) to neutralize sorbic acid (C6H802). The



4 See Zink DL. The Impact of Consumer Demands and Trends on Food Processing,
Emerg Infect Dis. 1997; 3(4): 467-469 (noting a “consumer aversion to traditional
chemical preservatives…”).
5 21 C.F.R. § 182.3640 and U.S. Dept. of Agriculture, CFNP TAP Review,

Potassium Sorbate,
https://www.ams.usda.gov/sites/default/files/media/P%20Sor%20technical%20adviso
ry%20panel%20report.pdf and see FDA Warning Letter to Bagels Forever (dated
7/22/2011) (available at: http://wayback.archive-
it.org/7993/20170112193358/http://www.fda.gov/ICECI/EnforcementActions/Warnin
gLetters/2011/ucm265756.htm): “Your product is manufactured with infused wild
dry blueberries that contain potassium sorbate, which is listed in 21 CFR 182.3640
as a chemical preservative; therefore, your product may not make the claims ‘All
Natural’ and ‘No Preservatives.’”

                                           4
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 7 of 27




            resulting potassium sorbate may be crystallized from aqueous ethanol.

            Studies have shown Potassium Sorbate to have genotoxic effects on

            humans and other mammals.6 It causes chromosomal aberrations in

            cells, which can trigger the development of cancer.7

         b. Sodium Benzoate is a synthetic preservative.8 Sodium Benzoate is

            produced by the neutralization of benzoic acid with sodium hydroxide,

            or by adding benzoic acid to a hot concentrated solution of sodium

            carbonate until effervescence ceases. The solution is then evaporated,

            cooled and allowed to crystalize or evaporate to dryness, and then

            granulated. It does not occur naturally.9 Sodium Benzoate has been

            shown to cause DNA damage and chromosomal aberrations.10 When

            Sodium Benzoate combines with either Ascorbic Acid or Citric Acid (an

            ingredient common in many cosmetic and food products), the two

            substances can react to produce benzene, which is a highly toxic

            carcinogen that causes leukemia.11



6 Sevcan Mamur et al., Does Potassium Sorbate Induce Genotoxic or Mutagenic
Effects in Lymphocytes?, TOXICOLOGY IN VITRO 790, 793 (2010).
7 Id.
8 21 C.F.R. § 582.3733.
9 21 C.F.R. § 184.1733.
10 N. Zengin et al., The Evaluation of the Genotoxicity of Two Food Preservatives:

Sodium Benzoate and Potassium Benzoate, FOOD AND CHEMICAL
TOXICOLOGY 763, 764-68 (2011).
11 U.S. Food and Drug Administration, Questions and Answers on the Occurrence of

Benzene in Soft Drinks and Other Beverages, (2018),
https://www.fda.gov/food/chemicals/questions-and-answers-occurrence-benzene-soft-
drinks-and-other-beverages#q4 (last visited Oct. 17, 2019). See Gonzalez v. Pepsico,
Inc., 489 F. Supp. 2d 1233, 1238 (D. Kan. 2007): “[P]roducts from defendants which

                                         5
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 8 of 27




            c. Ascorbic Acid is a preservative.12

      16.      Moreover, these ingredients function as preservatives in the Products.

      17.      While a preservative on its own may not be inherently dangerous,

when present in certain combinations, they “can form extremely unhealthy,

dangerous chemicals.” For example, “Benzene is obtained through the reaction of

sodium benzoate with citric acid and/or ascorbic acid.”13

      18.      The Center for Science in the Public Interest describes this concern: 14

              Another problem occurs when sodium benzoate is used in
              beverages that also contain ascorbic acid (vitamin C) or erythorbic
              acid (also known as d-ascorbic acid). The two substances, in an
              acidic solution, can react together to form small amounts of
              benzene, a chemical that causes leukemia and other cancers.
              Though the amounts of benzene that form are small, leading to
              only a very small risk of cancer, there is no need for consumers to
              experience any risk.




contained sodium benzoate and ascorbic acid, citric acid or erythoribic acid. The
Food and Drug Administration (“FDA”) has reported that these ingredients may
interact to form benzene, a hazardous substance which the Environmental
Protection Agency (“EPA”) knows to potentially cause anemia, nervous systems
disorders and immunosuppression in persons who are exposed...” and Robert
Snyder, Leukemia and Benzene, International Journal of Environmental Research
and Public Health vol. 9,8 (2012): 2875-93 and Lakshmi Narayanan Venu & Anoop
Austin, Study and Quantification of Preservative (E211) In Carbonated Soft Drink
Samples, International Organization of Scientific Research Journal of Applied
Chemistry vol. 12,4 (2019): 17-23 (“Sodium benzoate reacts with citric acid or
ascorbic acid to form benzene.”).
12 21 C.F.R. § 182.3013.
13 Venu & Austin, supra note 11.
14 Center for Science in the Public Interest, Chemical Cuisine,

https://www.cspinet.org/eating-healthy/chemical-cuisine#glossary.

                                            6
        Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 9 of 27




      19.    Nevertheless, Defendant’s dry mouth spray products contain both

Sodium Benzoate and Citric Acid. Therefore, the ingredients present in these

products can produce Benzene in their combined state.15

      20.    Additionally, Defendant’s dry mouth lozenge products contain Ascorbic

Acid. Therefore, a consumer buying two of Defendant’s products that are commonly

used in concert, a dry mouth spray product and a dry mouth lozenge product, would

create an additional combination of Sodium Benzoate and Ascorbic Acid which can

produce Benzene.16 Exposure to Benzene is a proven cause of leukemia.17

      21.    Plaintiff’s investigation is ongoing and will seek to amend this

complaint to specify other preservatives in the future.

      22.    Whether Defendant’s labeling and marketing of the Products as

“Preservative-free” is deceptive is judged by whether it would deceive or mislead a

reasonable person.

      23.    Consumers lack the meaningful ability to test or independently

ascertain or verify whether a product is preservative-free, especially at the point of

sale. Consumers would not know the true nature of the ingredients merely by

reading the ingredients label.

      24.    Discovering that the ingredients are preservatives requires a scientific

investigation and knowledge of chemistry beyond that of the average consumer.

That is why, even though the ingredients listed above may be identified on the back



15 Venu & Austin, supra note 11.
16 supra note 11.
17 Snyder, supra note 11.



                                           7
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 10 of 27




of the Products’ packaging in the ingredients listed, the reasonable consumer would

not understand – nor are they expected to understand - that these ingredients are

synthetic preservatives.

      25.    Moreover, the reasonable consumer is not expected nor required to

scour the ingredients list on the back of the Products in order to confirm or debunk

Defendant’s prominent product claims, representations, and warranties that the

Products are “preservative-free.”

      26.    Defendant did not disclose that the above listed ingredients are

preservatives anywhere on the product.

      27.    A reasonable consumer understands Defendant's "preservative-free"

claims to mean that the Products do not contain preservatives.

      28.    Plaintiff and members of the Class described below paid a premium for

Defendant’s Products over comparable products that did not purport to be

“preservative-free” products. Contrary to representations on the Products’ labeling

and Defendant’s marketing thereof, instead of receiving preservative-free products,

consumers receive products with synthetic preservatives.

      29.    Defendant has thus violated Pennsylvania’s Unfair Trade Practices by

falsely and deceptively representing to Plaintiff that the Products are “preservative

free” when in fact they include preservatives.

      30.    Consumers rely on label representations and information from

manufacturers in making purchasing decisions.




                                          8
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 11 of 27




      31.      The marketing of the Products as “preservative-free” in a prominent

location on the product listings and the labels of certain Products, throughout the

Class Period, evidences Defendant’s awareness that “preservative-free” claims are

material to consumers.

      32.      Defendant’s deceptive representations and omissions are material in

that a reasonable person would attach importance to such information and would be

induced to act upon such information in making purchase decisions.

      33.      Plaintiff and the Class Members reasonably relied to their detriment

on Defendant’s misleading representations and omissions.

      34.      Defendant's false, misleading, and deceptive misrepresentations and

omissions are likely to continue to deceive and mislead reasonable consumers and

the general public, as they have already deceived and misled the Plaintiff and the

Class Members.

      35.      In making the false, misleading, and deceptive representations and

omissions described herein, Defendant knew and intended that consumers would

pay a premium for Products labeled and marketed as " preservative-free” over

comparable products not so labeled or marketed.

      36.      As an immediate, direct, and proximate result of Defendant's false,

misleading, and deceptive representations and omissions, Defendant injured the

Plaintiff and the Class Members in that they:

            a. Paid a sum of money for the Products that were not what Defendant

               represented;




                                           9
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 12 of 27




            b. Paid a premium price for the Products that were not what Defendant

               represented;

            c. Were deprived of the benefit of the bargain because the Products they

               purchased were different from what Defendant warranted; and

            d. Were deprived of the benefit of the bargain because the Products they

               purchased had less value than what Defendant represented.

      37.      Had Defendant not made the false, misleading, and deceptive

representations and omissions, Plaintiff and the Class Members would not have

been willing to pay the same amount for the Products they purchased, and,

consequently, Plaintiff and the Class Members would not have been willing to

purchase the Products.

      38.      Plaintiff and the Class Members paid for Products that were

"Preservative-Free" but received products that were not "Preservative-Free." The

products Plaintiff and the Class Members received were worth less than the

products for which they paid.

      39.      Based on Defendant’s misleading and deceptive representations,

Defendant was able to, and did, charge a premium price for the Products over the

cost of competitive products not marketed as “Preservative-Free.”

      40.      Plaintiff and the Class Members all paid money for the Products.

However, Plaintiff and the Class Members did not obtain the full value of the

advertised Products due to Defendant's misrepresentations and omissions. Plaintiff

and the Class Members purchased, purchased more of, and/or paid more for, the




                                          10
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 13 of 27




Products than they would have had they known the truth about the Products.

Consequently, Plaintiff and the Class Members have suffered injury in fact and lost

money as a result of Defendant's wrongful conduct.




                           JURISDICTION AND VENUE
      41.    This Court has personal jurisdiction over Defendant. Defendant

purposefully avails itself of the Pennsylvania consumer market and distributes the

Products to many locations within this county and many retail locations throughout

the Commonwealth of Pennsylvania, where the Products are purchased by

hundreds of consumers every month.

      42.    This Court has original subject-matter jurisdiction over this proposed

class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the

Class Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction

of the federal courts in any class action in which at least 100 members are in the

proposed plaintiff class, any member of the plaintiff class is a citizen of a State

different from any defendant, and the matter in controversy exceeds the sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims

of individual members of the proposed Class (as defined herein) are well in excess of

$5,000,000.00 in the aggregate, exclusive of interest and costs.

      43.    Venue is proper in this District under 28 U.S.C. § 1391(a). Plaintiff s

purchases of Defendant’s Products, substantial acts in furtherance of the alleged

improper conduct, including the dissemination of false and misleading information



                                           11
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 14 of 27




regarding the nature, quality, and/or ingredients of the Products, occurred within

this District and the Defendant conducts business in this District.




                                     PARTIES
      44.    Plaintiff Christopher Lisowski is a citizen of Pennsylvania, residing in

Allegheny County. Within the past six years, he made several purchases of

Defendant’s Products from various physical retail stores in Pennsylvania and from

e-commerce stores that shipped products to his residence in Pennsylvania. Products

purchased by Plaintiff within the relevant time period include, at a minimum,

THAYERS® Natural Remedies Peppermint Dry Mouth Spray and THAYERS®

Natural Remedies Tangerine Slippery Elm Lozenges. Prior to purchasing, Plaintiff

also saw, read and relied on the representation and warranty that the product was

“preservative-free.” Plaintiff understood these representations to mean that

THAYERS® Natural Remedies Products did not contain preservatives. Plaintiff

additionally viewed representations on the www.thayers.com website. Plaintiff

purchased THAYERS® Natural Remedies Products at a substantial price premium,

most recently in October 2019, and would not have purchased the products had he

known that the labeling and marketing he relied on was false, misleading, and

deceptive.

      45.    Defendant Henry Thayer Company, Inc. is a Delaware corporation

with its principal place of business in Easton, Connecticut.




                                         12
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 15 of 27




            a. Defendant produces, markets and distributes various consumer skin

               care products in retail stores across the United States including stores

               physically located in the Commonwealth of Pennsylvania, and

               specifically this district, as well as e-commerce stores that ship to

               consumers in this district. Defendant knew that the labeling and

               marketing of the Products is false and misleading to a reasonable

               consumer, because the Products contain Potassium Sorbate, Ascorbic

               Acid, and Sodium Benzoate, which are inconsistent with the Product’s

               labeling and other marketing.

      46.      Plaintiff reserves the right to amend this Complaint to add different or

additional defendants, including without limitation any officer, director, employee,

supplier, or distributor of Defendant who has knowingly and willfully aided,

abetted, or conspired in the false and deceptive conduct alleged herein.

      47.      Whenever reference is made in this Complaint to any representation,

act, omission, or transaction of a defendant, that allegation shall mean that the

defendant did the act, omission, or transaction through its officers, directors,

employees, agents, and/or representatives while they were acting within the actual

or ostensible scope of their authority.


                 FACTS COMMON TO ALL CAUSES OF ACTION
      48.      Consumers have become increasingly concerned about the effects of

synthetic and chemical ingredients in cosmetic products. As a result, consumers are




                                            13
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 16 of 27




willing to pay, and have paid, a premium for products labeled “preservative-free”

over ordinary products that contain synthetic preservatives.

      49.    On the THAYERS® Official Website, and throughout other retailers on

the Internet, it is additionally marketed as “preservative-free.”

      50.    Additionally, some of the Products are additionally falsely and

deceptively labeled as “preservative-free.”

      51.    Based on the language that appears on Defendant’s official website

and distributed throughout the internet by Defendant, as well as language present

on certain Products’ labels, Plaintiff believed that Defendant’s Products were free of

preservatives.

      52.    THAYERS® Products have been marketed and/or labeled as

“Preservative-Free” at all times during the last six years at a minimum.18

      53.    The following image displays an example of Defendant’s deceptive

“Preservative Free” marketing:19




18 Archive of Defendant’s Official Website Store from August 19, 2011 available at
https://web.archive.org/web/20110819185140/http://www.thayers.com/store/index.ph
p?main_page=product_info&cPath=2&products_id=23.
19 Emphasis added.



                                          14
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 17 of 27




      54.    Moreover, certain Products are also labeled as preservative-free. For

example, the THAYERS® Natural Remedies Tangerine Slippery Elm Lozenges

prominently features “Preservative-free” on its container:




                                         15
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 18 of 27




      55.    Online retailers that sell and market the THAYERS® Natural

Remedies Products also use nearly identical representations emphasizing the

purported the “Preservative-Free” qualities of the Products. For example, in the

THAYERS® Natural Remedies Peppermint Dry Mouth Spray listing on

Amazon.com, the first bullet point prominently states “Preservative-Free” as one of

the product’s key features.

      56.    Defendant knew that consumers will pay more for a product marketed

as “Preservative-Free,” and intended to deceive Plaintiff and putative Class

Members by labeling and marketing its Products as purportedly preservative-free.

      57.    In determining the price premium for the dry mouth lozenges, for

example, a comparison to a competitor product that does not make “preservative-

free” claims can be instructive. For the Tangerine Slippery Elm Lozenges, Plaintiff

paid a price of $4.99 to $5.99 for the 42-count container.20 In comparison, the Smart

Mouth Dry Mouth Relief Mints – 45 -count container – sells for $2.99.21 This

competitor product does not make any “preservative-free” claims. With this

calculation, the price premium range is 71% to 100%.

      58.    In determining the price premium for the dry mouth spray, for

example, a comparison to a competitor product that does not make “preservative-

free” claims can be instructive. For the Peppermint Dry Mouth Spray, Plaintiff paid

a price of $8.95 for the 4oz. bottle.22 In comparison, the Dead Down Wind Mouth



20 This represents a price of approximately $0.12 to $.14 per unit.
21 This represents a price of approximately $.07 per unit.
22 This represents a price of approximately $2.24 per ounce.



                                          16
         Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 19 of 27




Spray – 2oz. bottle – sells for $3.66 through $3.99.23 This competitor product does

not make any “preservative-free” claims. With this calculation, the price premium

range is 12% to 22%.


                       CLASS DEFINITIONS AND ALLEGATIONS


         59.      Plaintiff, pursuant to Federal Rules of Civil Procedure 23(b)(2) and

23(b)(3), brings this action on behalf of the following classes:

               a. Pennsylvania Class: All persons who purchased Defendant’s Products within the

                  Commonwealth of Pennsylvania and within the applicable statute of limitations

                  period.

               b. Nationwide Class: All persons who purchased Defendant’s Products within the

                  United States and within the applicable statute of limitations period (collectively,

                  the “Class” and “Class Members”).

         60.      Excluded from the Class are Defendant, its parents, subsidiaries,

affiliates, officers, and directors, those who purchased the Products for resale, all

persons who make a timely election to be excluded from the Class, the judge to

whom the case is assigned and any immediate family members thereof, and those

who assert claims for personal injury.

         61.      The members of the Class are so numerous that joinder of all Class

Members is impracticable. Defendant has sold, at a minimum, tens of thousands of

units of the Products to Class Members.




23   This represents a price range of approximately $1.83 to $2.00 per ounce.

                                                   17
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 20 of 27




      62.      There is a well-defined community of interest in the questions of law

and fact involved in this case. Questions of law and fact common to the members of

the putative class that predominate over questions that may affect individual Class

Members include, but are not limited to the following:

            a. whether Defendant misrepresented material facts concerning the

               Products on the product labels;

            b. whether Defendant misrepresented material facts concerning the

               Products in print and digital marketing of every product;

            c. whether Defendant’s conduct was unfair and/or deceptive;

            d. whether Defendant has been unjustly enriched as a result of the

               unlawful, deceptive, fraudulent, and unfair conduct alleged in this

               Complaint such that it would be inequitable for Defendant to retain

               the benefits conferred upon them by Plaintiff and the class;

            e. whether Plaintiff and the class have sustained damages with respect to

               the common-law claims asserted, and if so, the proper measure of their

               damages.

      63.      Plaintiff’s claims are typical of those of other Class Members because

Plaintiff, like all members of the class, purchased Defendant’s Products bearing the

preservative-free representations and Plaintiff sustained damages from Defendant’s

wrongful conduct.




                                           18
         Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 21 of 27




         64.   Plaintiff will fairly and adequately protect the interests of the Class

and has retained counsel that is experienced in litigating complex class actions.

Plaintiff has no interests which conflict with those of the Class.

         65.   A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this class action. The damages or other financial

detriment suffered by Plaintiff and the other Class Members are relatively small

compared to the burden and expense that would be required to individually litigate

their claims against Defendant, making it impracticable for Class Members to

individually seek redress for Defendant’s wrongful conduct. Even if Class Members

could afford individual litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.

         66.   The prerequisites to maintaining a class action for equitable relief are

met as Defendant has acted or refused to act on grounds generally applicable to the

class, thereby making appropriate equitable relief with respect to the class as a

whole.

         67.   The prosecution of separate actions by members of the Class would

create a risk of establishing inconsistent rulings and/or incompatible standards of




                                            19
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 22 of 27




conduct for Defendant. For example, one court might enjoin Defendant from

performing the challenged acts, whereas another might not. Additionally, individual

actions could be dispositive of the interests of the Class even where certain Class

Members are not parties to such actions.


                               CAUSES OF ACTION
                                  COUNT I
      Violation of Pennsylvania Unfair Trade Practices and Consumer
                              Protection Law,
                 73 Pa. Cons. Stat. §§ 201-2 and 201-3, et seq.

      68.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      69.    Plaintiff brings this Count individually and on behalf of the members

of the Pennsylvania Class.

      70.    Defendant is a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

      71.    Plaintiff and Pennsylvania Class Members purchased goods and

services in “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3),

primarily for personal, family, and/or household purposes.

      72.    Defendant engaged in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of its trade and commerce in violation of

73 Pa. Cons. Stat. § 201-3, including the following:

                 i. representing that its goods and services have characteristics,

                    uses, benefits, and qualities they do not have (73 Pa. Cons. Stat.

                    § 201-2(4)(v));




                                           20
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 23 of 27




                ii. representing that its goods and services are of a particular

                   standard or quality if they are another (73 Pa. Cons. Stat. § 201-

                   2(v)(vii));

               iii. advertising its goods and services with intent not to sell them as

                   advertised (73 Pa. Cons. Stat. § 201-2(4)(ix)); and

               iv. engaging in any other fraudulent or deceptive conduct which

                   creates a likelihood of confusion or of misunderstanding (73 Pa.

                   Cons. Stat. § 201-2(v)(xxi)).

      73.    As alleged more fully above, Defendant has violated the Unfair Trade

Practices and Consumer Protection Law by falsely and deceptively representing to

Plaintiff and the other members of the Pennsylvania Class that the Products are

“preservative-free” when in fact they contain preservatives.

      74.    Defendant’s representations and omissions were material because they

were likely to deceive reasonable consumers.

      75.    As a direct and proximate result of Defendant’s deceptive acts and

practices, Plaintiff and the Pennsylvania Class have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from not receiving the benefit of their bargain in

purchasing the Products.

      76.    Plaintiff and other members of the Pennsylvania Class lost money or

property as a result of Defendant’s violations because: (a) they would not have

purchased the Products on the same terms if they knew that the Products were




                                         21
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 24 of 27




made with preservatives, (b) they paid a substantial price premium compared to

other oral hygiene products due to Defendant’s misrepresentations; and (c) the

Products do not have the characteristics, uses, or benefits as promised.

      77.    Plaintiff and the Pennsylvania Class seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of

$100 (whichever is greater), treble damages, attorneys’ fees and costs, and any

additional relief this Court deems necessary or proper.



                                  COUNT II
                             Unjust Enrichment
               (Originally Count IV in the Amended Complaint)

      78.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      79.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Class against the Defendant.

      80.    At all times relevant hereto, Defendant deceptively marketed,

advertised, and sold merchandise to Plaintiff and the Class.

      81.    Plaintiff and members of the Class conferred upon Defendant

nongratuitous payments for the Products that they would not have if not for

Defendant’s deceptive advertising and marketing. Defendant accepted or retained

the nongratuitous benefits conferred by Plaintiff and members of the Class, with

full knowledge and awareness that, as a result of Defendant’s deception, Plaintiff

and members of the Class were not receiving a product of the quality, nature,



                                          22
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 25 of 27




fitness, or value that had been represented by Defendant and reasonable consumers

would have expected.

      82.      Defendant has been unjustly enriched in retaining the revenues

derived from Plaintiff’s and Class Members’ purchases of the Products. Retention of

those monies under these circumstances is unjust and inequitable because of

Defendant’s misrepresentations about the Products, which caused injuries to

Plaintiff and Class Members because they would not have purchased the Products if

the true facts had been known.

      83.      Because Defendant’s retention of the non-gratuitous benefits conferred

on it by Plaintiff and members of the Class is unjust and inequitable, Defendant

must pay restitution to Plaintiff and members of the Class for their unjust

enrichment, as ordered by the Court.


                                RELIEF DEMANDED
      84.      WHEREFORE, Plaintiff, individually and on behalf of all others

similarly situated, seeks judgment against Defendant, as follows:

            a. For an order certifying the Class under Rule 23 of the Federal Rules of

               Civil Procedure and naming Plaintiff as representative of the Class

               and Plaintiff’s attorneys as Class Counsel to represent the members of

               the Class;

            b. For an order declaring the Defendant’s conduct violates the statutes

               and laws referenced herein;




                                             23
      Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 26 of 27




         c. For an order awarding, as appropriate, compensatory and monetary

            damages, restitution or disgorgement to Plaintiff and the Class for all

            causes of action;

         d. For prejudgment and postjudgment interest on all amounts awarded;

         e. For an order awarding punitive damages; and

         f. For an order awarding attorneys’ fees and expenses and costs of suit.


                                 JURY DEMAND
      Plaintiff demands a trial by jury on all causes of action and issues so triable.


Dated: April 13, 2021
                                                              Respectfully submitted,

                                                                  /s/ Steffan T. Keeton
                                                               Steffan T. Keeton, Esq.
                                                            stkeeton@keetonfirm.com
                                                                     Pa. Id. No. 314635

                                                              The Keeton Firm LLC
                                                             100 S Commons, Ste. 102
                                                                Pittsburgh, PA 15212
                                                                      1-888-412-5291

                                                                /s/ Michael A. Mills
                                                              Michael A. Mills, Esq.
                                                         mickey@millsmediation.com

                                                                The Mills Law Firm
                                                                  8811 Gaylord Drive
                                                                            Suite 200
                                                                  Houston, TX 77024
                                                                Phone: (832) 548-4414
                                                                  Fax: (832) 327-7443

                                                 Attorneys for Plaintiff and the Class




                                          24
       Case 2:19-cv-01339-MJH Document 30 Filed 04/13/21 Page 27 of 27




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 13th day of April, 2021, a true and correct copy of

this motion was filed with the Court via the Electronic Case Filing System, and was

served on all counsel of record through the same means.



                                                            .
                                                                   /s/ Steffan T. Keeton
                                                                Steffan T. Keeton, Esq.
